Name: 85/472/EEC: Commission Decision of 2 October 1985 on health protection measures in respect of Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  health;  Africa
 Date Published: 1985-10-18

 Avis juridique important|31985D047285/472/EEC: Commission Decision of 2 October 1985 on health protection measures in respect of Zimbabwe Official Journal L 278 , 18/10/1985 P. 0031 - 0034 Spanish special edition: Chapter 03 Volume 38 P. 0051 Portuguese special edition Chapter 03 Volume 38 P. 0051 *****COMMISSION DECISION of 2 October 1985 on health protection measures in respect of Zimbabwe (85/472/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 15 thereof, Whereas the Member States should be granted the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from Zimbabwe, taking into account, in particular, the existing health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into other, unaffected regions; Whereas outbreaks of exotic foot-and-mouth disease have occurred from time to time in certain southern areas of Zimbabwe; whereas, however, other parts of the country have been free of the disease for a number of years; Whereas strict measures, in particular the prohibition of movements of livestock from the southern regions of Zimbabwe to the disease-free region of Mashonaland, are applied, except in the case of livestock for immediate slaughter; whereas the southern regions are clearly demarcated from the disease-free region; whereas measures are applied throughout the country to monitor the movements of livestock and to detect any outbreak of the disease; Whereas the central veterinary authorities of Zimbabwe have confirmed that Zimbabwe has remained free of foot-and-mouth disease since September 1984 and have undertaken to inform the Member States and the Commission of any new outbreak of foot-and-mouth disease therein within 24 hours, by telex or telegram, or of an alteration to their vaccination policy against it; Whereas the competent authorities of Zimbabwe have given assurances that meat intended for the Community will be produced, handled and stored entirely separately from meat which does not fulfil the terms of this Decision; Whereas this Decision will be reviewed in the light of the developing animal health situation in Zimbabwe and in particular of the appearance of foot-and-mouth disease, of the vaccination policy employed, of the designation of buffer zones and of the designation of regions from which animals, whose meat is intended for export to the Community, are acceptable; Whereas the animal health requirements of Member States, pursuant to Article 16 of Directive 72/462/EEC relating to imports of meat from Zimbabwe, have not yet been laid down at Community level; whereas, pending the entry into force of such requirements, the Member States may continue to apply their national animal health rules on imports of fresh meat from Zimbabwe; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply to the veterinary region of Mashonaland in Zimbabwe in respect of boned carcase meat (excluding offal). Article 2 If a Member State authorizes the importation into its own territory of fresh meat exclusively from boned carcases of animals of the bovine species coming from the region referred to in Article 1 and slaughtered in that region, the following conditions shall apply: - the meat shall satisfy the requirements of the specimen health certificate annexed hereto; the certificate shall accompany the meat during transport to the importing Member State, - the meat shall not enter the importing Member State's territory for at least 21 days from the date of slaughter, - the meat shall come from bovine animals coming from the region mentioned in Article 1. Article 3 This Decision is addressed to the Member States. Done at Brussels, 2 October 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) from boned carcases (2) of bovine animals from Zimbabwe Reference number of the public health certificate Ministry Department Reference (Optional) I. Identification of meat Meat (3) of (Animal species) Nature of cuts (4) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address and veterinary approval number of the approved slaughterhouse Address and veterinary approval number of the approved cutting plant III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (5) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The fresh, boned carcase meat described above: (a) originates from cattle which: - were born and reared in the Republic of Zimbabwe and which, in the preceding 12 months or since birth, have remained in the veterinary region of Mashonaland, - bore, in accordance with the legal provisions, a mark indicating their region of origin, - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered during the entry into force of Commission Decision 85/472/EEC (date of slaughter ..................................); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has had the major accessible lymphatic glands removed; (e) originates from carcases which were matured at an ambient temperature of more than +2 °C for at least 24 hours after slaughter and before boning. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the meat of the same cattle for export to a Member State, in boxes or cartons, no animal or meat not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State was present in the slaughterhouse or cutting plant. Done at , on Seal (Signature of official veterinarian) (1) 'Fresh meat' means all parts of domestic bovine animals fit for human consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered to be fresh meat. (2) 'Carcase' means the whole body of a slaughtered animal after bleeding, evisceration, removal of the limbs at the carpus and tarsus, removal of the head, tail and mammary gland and in addition, in the case of bovine animals, after skinning. (3) Only fresh, boned carcase meat of bovine animals from which the major accessible lymphatic glands have been removed is authorized for importation. (4) Fresh carcase meat is authorized for importation only if all bones have been removed. (5) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name.